Case 2:17-cr-00495-DRH-SIL Document 30 Filed 01/13/21 Page 1 of 1 PagelD #: 77

THE BARTLING LAW FIRM, PC

300 OLD COUNTRY ROAD, SUITE 341
MINEOLA, NEW YORK 11501
Telephone No. (516) 248-3520
Fax No. (516) 248-3522

January 12, 2021

The Honorable Denis R. Hurley
United States Courthouse
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: United States v. Daniel Mullan
Criminal Docket No. 17-CR-00495(DRH)

Dear Judge Bianco:

This notice is to inform the Court that upon receipt of this letter, my contact information
will change to the following:

Nancy L. Bartling, Esq.

The Bartling Law Firm, PC
300 Old Country Road, Suite 341
Mineola, New York 11501
Tel: 516-248-3520
Fax: 516-248-3522
nancy @bartlingesq.com

Respectfully submitted,

/s/ Nancy L. Bartling
Nancy L. Bartling
